EXHIBIT 10.1

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT (the "Amendment") is made and
entered into as of August 7, 2009, by and among PREMIX-MARBLETITE MANUFACTURING
CO. ("Premix"), DFH, INC., formerly known as Acrocrete, Inc. and Acro Holdings,
Inc. ("DFH"), and JUST-RITE SUPPLY, INC. ("Just-Rite"), each a Florida
corporation (each a "Borrower" and collectively, "Borrowers"); IMPERIAL
INDUSTRIES, INC., a Delaware corporation ("Guarantor"); MICHAEL PHELAN, as
assignee for the benefit of the creditors of Just-Rite, and not individually
("Assignee"); and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association and successor to Congress Financial Corporation (Florida) under the
Loan Agreement (defined below) ("Lender").




Recitals:

Lender and Borrowers entered into a certain Consolidating, Amended and Restated
Financing Agreement and Security Agreement dated January 28, 2000 (as amended,
restated, modified and supplemented from time to time, the "Loan Agreement"),
pursuant to which Lender has made loans and other extensions of credit to
Borrowers, which loans and extensions of credit are secured by security interest
in and liens upon all of the assets of Borrowers and guaranteed unconditionally
by Guarantor.




Just-Rite has made an assignment for the benefit of its creditors under Florida
law, styled In re Just-Rite Supply, Inc., Assignor, to Michael Phelan, Assignee,
Case No. CACE 2009 09032744XXXX (04), In the Circuit Court of the 17th Judicial
Circuit, In and For Broward County, Florida (the "ABC").  Assignee is the
assignee in the ABC.




Lender, Borrowers and Guarantor entered into a Forbearance and Amendment
Agreement dated June 9, 2009 (as at any time amended, the "Forbearance
Agreement"). By separate written agreement, Assignee has agreed to be bound by
the Loan Agreement and the Forbearance Agreement. Borrowers, Guarantor and
Assignee have requested that the Forbearance Agreement be amended, and Lender is
willing to amend the Forbearance Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and in consideration of
the premises and the mutual covenants herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:




1.

Definitions.  All capitalized terms used in this Amendment, unless otherwise
defined, shall have the meanings ascribed to such terms in the Forbearance
Agreement; provided that as used herein, the term "Obligor" shall mean and
include Borrowers, Guarantor and the Assignee (solely in his capacity as
assignee in the ABC, and not individually).




2.

Acknowledgments and Stipulations of Obligors.

(a)

Each Obligor acknowledges, stipulates and agrees that (1) as of the opening of
business on August 7, 2009, the aggregate net principal balance of Revolving
Loans outstanding under the Loan Agreement, exclusive of accrued interest,
costs, bank fees and attorneys' fees chargeable to Obligors under the Financing
Agreements, totaled approximately $800,463; (2) all





--------------------------------------------------------------------------------

of the Obligations are absolutely due and owing to Lender without any defense,
deduction, offset or counterclaim (and, to the extent any Obligor had any
defense, deduction, offset or counterclaim on the date hereof, the same is
hereby waived); (3) Events of Default have occurred and exist under the
Financing Agreements, (4) the Financing Agreements executed by each Borrower are
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their terms; (5) the security interests granted by
each Borrower to Lender in the Accounts, Inventory, general intangibles and
other Collateral are duly perfected security interests in such Collateral;
(6) each of the Guaranty and Waiver Agreements executed by Guarantor
(collectively, the "Guaranties") is a legal, valid and binding obligation of
Guarantor and is enforceable against Guarantor in accordance with its terms;
(7) each of the recitals contained at the beginning of this Agreement is true
and correct; and (8) prior to executing this Agreement, each Obligor consulted
with and had the benefit of advice of legal counsel of its own selection and
each has relied upon the advice of such counsel, and in no part upon any
representation of Lender concerning the legal effects of this Amendment or any
provision hereof.

(b)

In addition, each Obligor acknowledges, stipulates and agrees that certain
Forbearance Conditions have not been satisfied as a result of the following
(collectively, but solely as the same exist on the date hereof, the "Existing
Forbearance Condition Violations"):




(1)

The outstanding unpaid Revolving Loans made to Premix and the Assignee exceeded
the amount available to be borrowed under the Credit Agreement, as amended by
Section 10(C) of the Forbearance Agreement, by an amount that exceeded $230,000
as of July 30, 2009;




(2)

For each and every measurement period during the Forbearance Period, Borrowers
and Assignee have failed to deliver to Lender actual cash proceeds of Collateral
owned by Just-Rite in an amount not less than 75% of such proceeds as projected
in the Budget, in violation of Section 5 of the Forbearance Agreement;




(3)

Neither Borrowers nor Assignee have provided copies of bank statements of
Just-Rite and the Assignee or forecasts of cash needs, sales and collections, in
each case as and to the extent required by Section 13 of the Forbearance
Agreement;




(4)

Neither Borrowers nor Assignee have provided to Lender the month-end physical
count of Inventory as of June 30, 2009, which was due to be provided to Lender
no later than July 10, 2009, pursuant to Section 13 of the Forbearance
Agreement; and




(5)

Assignee has failed to deliver to Lender all proceeds of Collateral as and when
received by Assignee as required by the Loan Agreement and Section 5(f) of the
Forbearance Agreement.




(c)

Further, each Obligor acknowledges, stipulates and agrees that, considering the
inability of Obligors to determine and report to Lender the quantity, quality or
value of the remaining assets owned by Just-Rite, the widespread disputes that
exist between Just-Rite (or the Assignee on behalf of Just-Rite) and the
customers of Just-Rite with respect to Accounts owed by such customers, the
collection risks that exist with respect to undisputed Accounts owed to
Just-Rite, and the inaccuracies in Just-Rite's previous assessments of the
quantity and value of its





--------------------------------------------------------------------------------

Inventory, none of the assets of Just-Rite qualifies or should be treated as
Eligible Accounts or Eligible Inventory.




3.

Amendments to Forbearance Agreement.  The Forbearance Agreement is hereby
amended as follows:




(a)

In Section 1, by adding "and the Assignee" at the end of the definition of
"Obligors";




(b)

In Section 5, by redesignating the second subsection (g) as subsection (h) and
subsection (h) as subsection (i); and




(c)

By deleting Section 8 in its entirety and by substituting in lieu thereof the
following:




8.

Discretionary Loans to Premix and Assignee.  




(a)

Notwithstanding the existence of the Stipulated Defaults, Lender may continue,
in its sole and absolute discretion, to honor requests by Premix or the Assignee
(with the consent of Premix) for Revolving Loans pursuant to the Loan Agreement
and this Agreement.  If Lender, in its sole and absolute discretion, elects to
honor any such request, the making of such Revolving Loan will not operate as a
waiver of any Stipulated Default or any other Event of Default or any right or
remedy under the Loan Agreement or any other Financing Agreement, will not be
deemed to establish a course of conduct so as to justify an expectation by
Premix or the Assignee that Lender will make any future advances, and will not
preclude Lender from exercising any and all remedies available to Lender under
the Loan Agreement, the other Financing Agreements or Applicable Law at any time
or times.  Lender's discretion to honor requests for a Revolving Loan from
Premix or the Assignee (with the consent of Premix) in accordance with the Loan
Agreement and this Agreement, and the amount of such Revolving Loan, may be
exercised without regard to Borrowers' compliance with the terms of the
Financing Agreements or this Agreement or the existence of any Event of Default.
 If the unpaid balance of Revolving Loans outstanding at any time should exceed
the borrowing base set forth in Section 2.1 of the Loan Agreement at such time,
all such Revolving Loans shall nevertheless constitute Obligations that are
secured by the Collateral and entitled to all of the benefits thereof.  




(b)

For purposes of notice to Premix and the Assignee, but without in any way
limiting the sole and absolute discretion of Lender to make or to decline to
make any Revolving Loan, in considering requests for Revolving Loans, among
other factors, Lender intends to (i) in lieu of reducing borrowing availability
by $1,040,000 as provided in Section 2.1(a)(iv) of the Loan Agreement, exclude
all Accounts and Inventory owned by Just-Rite from the calculation of Eligible
Accounts and Eligible Inventory, and (ii) beginning July 31, 2009, and
continuing on the Friday of each week thereafter, increase Availability Reserves
by $75,000 per week as a valuation reserve (the "Valuation Reserve"), until the
aggregate Valuation Reserve equals $300,000. Each Obligor hereby agrees that the
foregoing changes to the borrowing formulas in the Loan Agreement are reasonable
and justified by the financial condition of Borrowers and the current state of
the Collateral.





--------------------------------------------------------------------------------




4.

Ratification and Reaffirmation.  Each Obligor hereby ratifies and reaffirms the
Loan Agreement, the Forbearance Agreement, the other Financing Agreements and
all of its obligations and liabilities thereunder.  

5.

No Novation.  Except for the amendments expressly provided in Section 3 of this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Forbearance Agreement, the Loan Agreement or the other Financing Documents,
which shall continue in full force and effect.  This Amendment is not intended
to be, nor shall it be construed to create, a novation or an accord and
satisfaction.

6.

Non-Waiver of Default; Reservation of Rights and Remedies; Strict Compliance.
Neither this Amendment nor any Revolving Loans made by Lender shall be deemed to
constitute a waiver of or consent to any Stipulated Default, any other Event of
Default, any Existing Forbearance Condition Violation or a commitment or
agreement make any Revolving Loans. Lender reserves all of the rights and
remedies available to it under the Financing Agreements and Applicable Law.
 Each Obligor hereby agrees that, notwithstanding any temporary variation from
the terms of the Forbearance Agreement or Loan Agreement that may have occurred
in the past, such Obligor, from and after the date hereof, shall strictly comply
with all of the terms and conditions in the Forbearance Agreement, the Loan
Agreement and the other Financing Agreements.

7.

Specific Waivers by Assignee.  Assignee hereby waives and releases (i) any claim
or cause of action that may exist against Lender under F.S.A. § 727.109(8) or
otherwise, and (ii) any right that he may have to seek to surcharge any
Collateral for any costs or expenses of, or that may arise or exist in
connection with, the ABC.

8.

Payment of Expenses.  Each Obligor hereby agrees to pay, on demand, all
expenses, including, without limitation, legal fees, incurred by Lender in
connection with the negotiation, drafting, execution and implementation of this
Amendment.  

9.

Counterparts; Electronic Signatures.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall constitute an original, but all of which
taken together shall be one and the same instrument.  In proving this Amendment,
it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.  Any signed
counterpart of this Amendment that is transmitted by facsimile or electronic
transmission shall be deemed to constitute an original counterpart for all
purposes.

10.

Governing Law; Waiver of Notice of Acceptance.  This Amendment shall be deemed
to be a contract governed by and construed in accordance with the internal laws
of the State of Florida.  Each Obligor hereby waives notice of the acceptance of
this Amendment.

11.

Release of Claims.  To induce Lender to enter into this Amendment, each Obligor
hereby releases, acquits and forever discharges Lender, and all of its officers,
directors, agents, employees, attorneys, affiliates, successors and assigns,
from all liabilities, claims, demands, actions or causes of action of any kind
(if any there be), whether absolute or contingent, due or to become due,
disputed or undisputed, liquidated or unliquidated, at





--------------------------------------------------------------------------------

law or in equity, or known or unknown, that any one or more of them now have or
ever have had against Lender, whether arising under or in connection with any of
the Financing Agreements, the Forbearance Agreement, this Amendment or
otherwise.

12.

Waiver of Jury Trial.  To the fullest extent permitted by Applicable Law, each
of the parties hereto waives the right to trial by jury in any action, suit or
proceeding arising out of or related to this Amendment, the Forbearance
Agreement, the Loan Agreement or the Guaranties.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered on the date first written above.

 

PREMIX-MARBLETITE MANUFACTURING CO.

 

("Borrower")

 

 

By:

/s/ Howard L. Ehler, Jr.

 

   Title:

Vice President

 

 

 

 

DFH, INC.

 

("Borrower")

 

 

By:

/s/ Howard L. Ehler, Jr.

 

   Title:

Vice President

 

 

 

 

 

 

 

JUST-RITE SUPPLY, INC.

 

("Borrower")

 

 

 

 

 

 

 

 

By:

/s/ Howard L. Ehler, Jr.

 

   Title:

Vice President








--------------------------------------------------------------------------------




 

IMPERIAL INDUSTRIES, INC.

 

("Guarantor")

 

 

 

 

By:

/s/ Howard L. Ehler, Jr.

 

   Title:

Chief Operating Officer

 

 

 

 

 

 

 

/s/ Michael Phelan

 

MICHAEL PHELAN, solely as

 

Assignee and not individually

 

 

 

 

 

 

 

Accepted:

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

("Lender")

 

 

 

 

By:

/s/ Wanda Alverio

 

Title:

Vice President






